Case: 12-50745       Document: 00512327304         Page: 1     Date Filed: 07/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 31, 2013
                                     No. 12-50745
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TRACY NIXON,

                                                  Plaintiff-Appellant

v.

ATTORNEY GENERAL OF THE STATE OF TEXAS, Greg Abbott,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CV-232


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Tracy Nixon, proceeding pro se and in forma pauperis, filed a complaint in
federal district court seeking review of a Texas state court’s refusal to enter a
default judgment in the amount of $100,000,000 in connection with a child
support dispute. Concluding that it lacked subject-matter jurisdiction, and the
case met the abstention criteria listed in Younger v. Harris, 401 U.S. 37, 53
(1971), the district court dismissed the complaint as frivolous pursuant to its



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50745     Document: 00512327304     Page: 2   Date Filed: 07/31/2013

                                  No. 12-50745

screening authority under 28 U.S.C. § 1915(e)(2)(B). We review for abuse of
discretion. Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).
      The district court properly determined that it lacked diversity jurisdiction
under 28 U.S.C. § 1332: Nixon alleges in his complaint that he resides in Dallas,
Texas, and that the defendant resides in Austin, Texas.
      The district court properly determined that it lacked federal question
jurisdiction under 28 U.S.C. § 1331. “The Declaratory Judgment Act is not an
independent ground for jurisdiction; it permits the award of declaratory relief
only when other bases for jurisdiction are present.” Jones v. Alexander, 609 F.2d
778, 781 (5th Cir. 1980). No other basis for federal jurisdiction is apparent. The
complaint states that “[t]he federal question relates to civil practice and
remedies code chapter 39.002.” The complaint does not elaborate how a state
statute addressing default judgments—Texas Civil Practice and Remedies Code
Chapter 39.002—gives rise to a federal question. In response to the district
court’s instruction to state more clearly the legal basis for his suit, Nixon
reiterated that he was challenging the state court’s ruling on the basis of state
law, and supported his claim with citations to Texas state court decisions and
rules of civil procedure.
      Having concluded that the district court did not abuse its discretion in
dismissing the complaint for lack of subject-matter jurisdiction, we do not
address the district court’s alternative grounds for dismissal.
      Nixon’s appeal is DISMISSED as frivolous, 5th Cir. R. 42.2, and his motion
on appeal for a preliminary injunction is DENIED.




                                        2